UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                               MULLIGAN, FEBBO, and WOLFE
                                  Appellate Military Judges

                              UNITED STATES, Appellant
                                            v.
                              Major TERRIEL R. COOKE
                              United States Army, Appellee

                                   ARMY MISC 20170519

              Headquarters, U.S. Army Military District of Washington
                           Chad Sarchio, Military Judge
                  Colonel John P. Carrell, Staff Judge Advocate

For Appellant: Colonel Tania M. Martin, JA; Lieutenant Colonel Eric K. Stafford,
JA; Captain Samuel E. Landes, JA; Captain Catharine M. Parnell, JA (on brief);
Colonel Tania M. Martin, JA; Captain Samuel E. Landes, JA; Captain Catharine M.
Parnell, JA (reply brief).

For Appellee: Major Brendan R. Cronin, JA; Mr. Philip D. Cave, Esquire; Captain
Meghan E. Mahaney, JA (on brief).


                                       21 November 2017
                 ----------------------------------------------------------------------
                   SUMMARY DISPOSITION AND ACTION ON APPEAL
                      BY THE UNITED STATES FILED PURSUANT TO
                  ARTICLE 62, UNIFORM CODE OF MILITARY JUSTICE
                 ----------------------------------------------------------------------

Per Curiam:

      In this case we consider an appeal by the United States, under Article 62,
Uniform Code of Military Justice, 10 U.S.C. § 862 (2012 & Supp. IV 2017). On
consideration of the record and briefs submitted by the parties, we hold the
government’s appeal lacks merit. Accordingly, the appeal by the United States
under Article 62, UCMJ is DENIED. The stay in the proceedings, ordered on 7
September 2017, of appellee’s court-martial at Fort Belvoir, Virginia is lifted and
the court-martial is permitted to proceed. See Rule for Courts-Martial 908(c)(3).
COOKE—ARMY MISC 20170519

                            FORTHE
                           FOR  THE COURT:
                                   COURT:




                           MALCOLM
                            MALCOLM    H.H.
                                         SQUIRES, JR. JR.
                                            SQUIRES,
                           Clerk
                            Clerkofof
                                   Court
                                      Court




                              2